Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: Oba (US 2019/0326612) is one of the closest prior arts of record. Oba discloses a manufacturing method for a separator ([0006]) which molds a plurality of separator shaped parts in a metal plate (figures 1-10, [0036]) the manufacturing method comprising: a pressing step of forming a separator shape part by pressing in the metal plate ([0036], [0046]-[0048], discussed throughout); a trimming step for cutting loose parts of the separator from the metal plate ([0046]-[0048]) by punching an outer peripheral part of the separator plate in a pressing direction which is the same as the pressing step (figures 1-10, [0046]-[0048], discussed throughout) a lifting step of lifting up the metal plate from which the separator shaped part was cut loose (figures 1-10, [0054]-[0059], elevating step). However, a significant difference between the prior art is that the claim requires the separator shaped part from the elongated metal plate, wherein the prior art is pressing an already formed metal sheet and the pressing is removing holes within the separator plate. Thus, this difference makes a difference in the lifting step and the conveying step. Taguchi (US 2016/0129491) discloses a manufacturing method for a fuel cell separator plate by a pressing method which molds a plurality of separator shaped parts in an elongated metal plate (figures 1-17, [0006]), a pressing step of forming a separator shaped part by pressing in the elongated metal plate ([0007], [0008], [0034], discussed throughout); a trimming step of cutting loose the separator shaped part from the elongated metal plate, by punching an outer peripheral part of the separator shaped part in the elongated metal plate, in a pressing direction which is the same as the pressing step (figures 1-17, [0034]-[0035], discussed throughout); a separator shaped part conveying step of conveying the separator shaped that was cut loose to a downstream side of the conveying direction (figures 1-17, #740, [0033]-[0035]). However, Taguchi is silent to the lifting step of lifting up the elongated metal plate from which the separator plate shaped part was cut loose, and the conveying part while the elongated metal plate being lifted up in the lifting step. Also, as different portions are being lifted from Oba and Taguchi it is not an obvious combination to add a lifting part to the required portion of the instant claimed invention. Thus, with the instant claimed invention considered as a whole is non-obvious over the prior art of record and contributes to the advancement of a method of manufacturing for fuel cell separators. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728. The examiner can normally be reached 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724